In the United States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 14-891V
Filed: May 10, 201?`

* >!¢ * * * ’!¢ * * * >i¢ * * >l¢ >I¢ * *
RICHARD BALDW]N *
*
* Special Master Sanders
Petitioner, *
* Attorneys’ Fees and Costs;
v. * Reasonable Hourly Rate;
* Reasonable Hours Expended.
SECRETARY OF HEALTH *
AND HLMAN SERVICES, *
*
Respondent. *
>l¢ >I¢ * * * >f¢ * * * >f¢ * * * >I¢ * *

Maximillian J . Muller, Muller Brazil, LLP, Dresher_, PA, for Petitioner.
Michael P. Milmoe_, United States Department of Justice, Washington, D.C., for Respondent.

DECISION AWARD[NG ATTORNEYS’ FEES AN]) COS”I_`S1

On September 22, 2014, Richard Baldwin (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine fnij Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that as a result of an influenza (“flu”) Vaccine administered on or
about December 6, 2013, he suffered a Shoulder Injury Related to Vaccine Administration
(“SIRVA”). Decision Stipulation, ECF No. 38. On September 12, 2016, Special Master
Hamilton-Fieldman issued a decision awarding compensation to Petitioner pursuant to the
parties’ stipulation Id.

 

1 This decision shall be posted on the United States Court of Federal Claims’ Website, in
accordance With the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (F ederal
Management and Promotion of Electronic Goverm'nent Services). ]n accordance With Vaccine
Rule lB(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent With the rule requirement, a
motion for redaction must include a proposed redacted decision lf, upon review, the
undersigned agrees that the identified material fits Within the requirements of that provision, such
material Will be deleted from public access.

2 The Program comprises Part 2 of the National Childhood Vaccine lnij Act of 1986_, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)

(hereinafter “Vaccine Act” or “the Act”). I-Iereinafter, individual section references Will be to 42
U.S.C. § 300aa of the Act.

On February ?', 201?, Petitioner filed an application for attorneys’ fees and costs. Mot.
Att’ys’ Fees & Costs, ECF No. 45. Petitioner requested attorneys’ fees in the amount of
$22,3 85.50, and attorneys’ costs in the amount of$1,0?2.?`4, for a total of $23,458.24. Id. at 2.
Petitioner averred that he incurred no personal costs during the litigation of his case. Id. at l-2.

Respondent indicated that “[t]o the extent the Special Master is treating [P]etitioner’s
request for attorneys’ fees and costs as a motion that requires a response from [R]espondent . . .
Respondent is satisfied the statutory requirements for an award of attorneys’ fees and costs are
met in this case” Resp’t’s Resp. 2, ECF No. 46. Respondent recommended that the
undersigned exercise her discretion and determine a reasonable award for attorneys’ fees and
costs. Id. at 3. Petitioner did not submit a reply to Respondent’s filing See Docket Rep.

The undersigned has reviewed Petitioner’s counsel’s detailed records of time and
expenses incurred in this case, and they are reasonable In accordance with the Vaccine Act, 42
U.S.C. § 300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees
and costs. Accordingly, the undersigned hereby awards the amount of ?`023,458.24,3 in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Maximillian J.
Muller, of Muller Brazil, LLP. ln the absence of a motion for review filed pursuant to RCFC
Appendix B_, the clerk of the court shall enter judgment in accordance herewith4

IT IS SO ORDERED.

sfHerbrina D. Sanders
Herbrina D. Sanders
Special Master

 

3 This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec ’y ofHeafth & Human Servs. , 924 F.2d 1029 (Fed. Cir. 1991).

4 Entry of judgment can be expedited by each party’s filing of a notice renolnrcing the right to
seek review. Vaccine Rule 1 1(a).